Title: From John Adams to Thomas Digges, 17 August 1780
From: Adams, John
To: Digges, Thomas,Church, William Singleton


     
      Sir
      Amsterdam August 17. 1780
     
     I am lodged at Mr. Henry Schorns in this City, to which place you may direct your Letters, for Some Weeks to come. You may continue to Send the Pamphlets to Paris, or Send them here, which you please.
     The Bearer will tell you all the News I know. Pray what do the Politicians on your Side the Water think of the Plan of Russia, Sweeden and Denmark? Do they think the dutch will acceed to it? These last have contended an 100 years, for the Principle of free ships free goods; is it thought they will refuse it now? Do they find much comfort in the news from America? Are the People ripe to declare for England? is the Capture of Charlestown the Conquest of the States? Is the American mind wholly Subdued? have they lost Sight of the Pleasures of Self-government? do they begin to despize a free Trade? do they begin to think the ministry, just, honest, wise and good? The Parliament uncorrupt? the nation virtuous? the national Debt no Burthen? the French Alliance a Calamity? how is all this? Is my Lord North prepared with his Ways and means, for next Winter? how many millions are proposed to be borrowed next? What Interest is to be given? Are the Israelites all ready? how is Gibraltar to be Supplied next? how are the Granadas and Floridas to be got back again? do the Politicians See their Way, clear out of the Labyrinth? Is the American Trade quite annihilated with France, Spain, Holland, Denmark, Sweeden, the West Indies? how fare the Fisheries this year? which gets most the English or Americans? Does the nation Still adore the Administration for their Wisdom, their Sublime plans and their wonderful Success?
    